UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-4255



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES THOMPSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CR-00-
173-AMD)


Submitted:   September 18, 2001           Decided:   October 23, 2001


Before WILKINS, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Beth M. Farber, Assistant
Federal Public Defender, Sarah S. Gannett, Assistant Federal Public
Defender, Baltimore, Maryland, for Appellant. Stephen M. Schenning,
United States Attorney, A. David Copperthite, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       James Thompson pled guilty to possession of an unregistered

firearm and was sentenced to eighteen months imprisonment.      He

appeals the denial of his motion to suppress.    We have carefully

examined the parties’ arguments, as well as the transcript of the

hearing on Thompson’s motion to suppress, and we have found no

reversible error.   Accordingly, we affirm on the reasoning of the

district court which was explained from the bench.   (J.A. at 113-

29).   We dispense with oral argument, because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2